Case 2:20-cr-00071-Z-BR Document 35 Filed 01/19/21 Page1of1 PagelD 85

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT ee LED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION JAN 19 2021

 

 

 

 

 

 

 

UNITED STATES OF AMERICA § wr DISTRICT COURT
§ y puty
Plaintiff, §
§
v. § 2:20-CR-71-Z-BR-(1)
§
ROBERT CECIL HENRY §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 4, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Robert Cecil Henry filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Robert Cecil Henry was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Robert Cecil Henry; and ADJUDGES Defendant
Robert Cecil Henry guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Mh

MATYHEW J. KACSMARYK
UNIZED STATES DISTRICT JUDGE

SO ORDERED, January (7, 2021.

 
